Case 1:17-cv-05495-MKB-ST Document 255 Filed 02/02/21 Page 1 of 2 PageID #: 14007
  Lawrence E. Buterman                                                 53rd at Third
  Direct Dial: 212-906-1264                                            885 Third Avenue
  lawrence.buterman@lw.com                                             New York, New York 10022-4834
                                                                       Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                       www.lw.com

                                                                       FIRM / AFFILIATE OFFICES
                                                                       Beijing         Moscow
                                                                       Boston          Munich
                                                                       Brussels        New York
                                                                       Century City    Orange County
                                                                       Chicago         Paris

  February 2, 2021                                                     Dubai           Riyadh
                                                                       Düsseldorf      San Diego
                                                                       Frankfurt       San Francisco
  VIA EMAIL                                                            Hamburg         Seoul
                                                                       Hong Kong       Shanghai
  Jeffrey L. Kessler                                                   Houston         Silicon Valley
                                                                       London          Singapore
  Winston & Strawn LLP                                                 Los Angeles     Tokyo
  1700 K Street, N.W.                                                  Madrid          Washington, D.C.
  Washington, D.C. 20006-3817                                          Milan


  Bruce L. Simon
  Pearson, Simon & Warshaw, LLP
  350 Sansome Street, Suite 680
  San Francisco, CA 94104


             Re: NASL v. United States Soccer Federation, Inc., and Major League Soccer, L.L.C.,
                 No. 17 Civ. 05495-MKB-ST

  Dear Counsel:

         We write on behalf of Defendants United States Soccer Federation, Inc. and Major League
  Soccer, L.L.C., in the above-referenced matter. Pursuant to this Court’s Individual Rule 3.D,
  attached please find the following documents for service:

             1.         Defendants’ Opposition to Plaintiff’s Motion to Exclude Testimony from Certain
                        of Defendants’ Experts; and

             2.         Declaration of Elizabeth H. Yandell in Support of Defendants’ Opposition to
                        Plaintiff’s Motion to Exclude Testimony from Certain of Defendants’ Experts,
                        with Exhibits 1-10.

          Pursuant to the Court’s rules and the Stipulation and Order entered on October 16, 2020
  (ECF No. 246), the above papers will be electronically filed under seal once the motions are fully
  briefed. Documents labeled “Filed Under Seal” should be treated as “Outside Counsel Only”
  pursuant to the parties’ Protective Order dated June 8, 2018 (ECF No. 76). Exhibits to the attorney
  declaration should be treated in accordance with the confidentiality designations with which they
  were produced.
Case 1:17-cv-05495-MKB-ST Document 255 Filed 02/02/21 Page 2 of 2 PageID #: 14008
  February 2, 2021
  Page 2




                                                Respectfully submitted,

                                                /s/ Lawrence E. Buterman
                                                of Latham & Watkins LLP

                                                Counsel for United States Soccer Federation, Inc.


  cc:       Honorable Margo K. Brodie via ECF
            All Counsel of Record




                                                   2
